     Case 1:19-bk-10542-MT       Doc 44 Filed 04/25/19 Entered 04/25/19 16:09:37                 Desc
                                   Main Document Page 1 of 3


1
2
                                                                        FILED & ENTERED
3
4                                                                            APR 25 2019
5
                                                                        CLERK U.S. BANKRUPTCY COURT
                                                                        Central District of California
6                                                                       BY Fisher     DEPUTY CLERK


7
8
                             UNITED STATES BANKRUPTCY COURT
9
                              CENTRAL DISTRICT OF CALIFORNIA
10
                               SAN FERNANDO VALLEY DIVISION
11
12
13   In re:                                         Case No.: 1:19-bk-10542-MT
14   Julio C Molica                                 CHAPTER 13
15   Nancy A Cueva
                                                    ORDER DENYING EX PARTE MOTION TO
                                                    OPPOSE AND REFRAIN CH. 7 TRUSTEE
16
                                                    NANCY ZAMORA TO REMOVE AND SALE
17                                                  [sic] DEBTOR'S JULIO C. MOLICA AND
                                      Debtor(s).    NANCY A. CUEVA'S PERSONAL
18                                                  PROPERTY
19
                                                    [No hearing held]
20
21            On April 23, 2019, Debtors Julio Molica and Nancy Cueva (“Debtors”) filed an Ex
22   Parte Motion to Oppose and Refrain Chapter 7 Trustee Nancy Zamora to Remove and
23   Sale [sic] Debtor's Julio C. Molica And Nancy A. Cueva's Personal Property (the
24   “Motion”). On April 24, 2019, Chapter 7 Trustee Nancy Zamora (“Trustee”) filed a
25   Declaration in Response to the Motion. Having considered the Motion and Trustee’s
26   Response and finding no good cause,
27   //
28   //




                                                   -1-
     Case 1:19-bk-10542-MT      Doc 44 Filed 04/25/19 Entered 04/25/19 16:09:37   Desc
                                  Main Document Page 2 of 3


1
2         IT IS HEREBY ORDERED that the Motion is DENIED.
3                                            ###
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
         Date: April 25, 2019
25
26
27
28




                                             -2-
     Case 1:19-bk-10542-MT       Doc 44 Filed 04/25/19 Entered 04/25/19 16:09:37           Desc
                                   Main Document Page 3 of 3


1
2       NOTICE OF ENTERED ORDER AND SERVICE LIST
3    Notice is given by the court that a judgment or order entitled ORDER DENYING EX
4    PARTE MOTION TO OPPOSE AND REFRAIN CH. 7 TRUSTEE NANCY ZAMORA TO
     REMOVE AND SALE DEBTOR'S JULIO C. MOLICA AND NANCY A. CUEVA'S
5    PERSONAL PROPERTY was entered on the date indicated as “Entered” on the first
     page of this judgment or order and will be served in the manner stated below:
6
     1.      SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
7    Pursuant to controlling General Orders and LBRs, the foregoing document was served
     on the following persons by the court via NEF and hyperlink to the judgment or order.
8    As of April 25, 2019, the following persons are currently on the Electronic Mail Notice
     List for this bankruptcy case or adversary proceeding to receive NEF transmission at
9    the email addresses stated below.
10   Jessica L Bagdanov jbagdanov@bg.law, ecf@bg.law
     Austin P Nagel melissa@apnagellaw.com
11   Matthew D. Resnik matt@rhmfirm.com, ResnikMR81240@notify.bestcase.com;
12   roksana@rhmfirm.com; rosario@rhmfirm.com; janita@rhmfirm.com;
     susie@rhmfirm.com; max@rhmfirm.com; priscilla@rhmfirm.com; pardis@rhmfirm.com;
13   russ@rhmfirm.com; rebeca@rhmfirm.com
     Elizabeth (SV) F Rojas (TR) cacb_ecf_sv@ch13wla.com
14   Valerie Smith claims@recoverycorp.com
15   Nancy J Zamora zamora3@aol.com, nzamora@ecf.axosfs.com
     United States Trustee (SV) ustpregion16.wh.ecf@usdoj.gov
16   Julio Molica and Nancy Cueva amparo91311@yahoo.com
17                                             Service information continued on attached page
18   2.     SERVED BY THE COURT VIA UNITED STATES MAIL: A copy of this notice
     and a true copy of this judgment or order was sent by United States mail, first class,
19   postage prepaid, to the following persons and/or entities at the addresses indicated
     below:
20
21
                                               Service information continued on attached page
22
     3.     TO BE SERVED BY THE LODGING PARTY: Within 72 hours after receipt of a
23   copy of this judgment or order which bears an “Entered” stamp, the party lodging the
     judgment or order will serve a complete copy bearing an “Entered” stamp by United
24   States mail, overnight mail, facsimile transmission or email and file a proof of service of
     the entered order on the following persons and/or entities at the addresses, facsimile
25   transmission numbers, and/or email addresses stated below:
26
                                               Service information continued on attached page
27
28




                                                 -3-
